Title: To Thomas Jefferson from Adrienne-Catherine de Noailles, comtesse de Tessé, 29 April 1805
From: Tessé, Adrienne-Catherine de Noailles, comtesse de
To: Jefferson, Thomas


                  
                     a Aulnay ce 29 avril 1804 i.e. 1805
                     
                  
                  Je vis dans L’incertitude que mes Remerciemens Reiterés vous soient parvenus, Monsieur. je crois bien que vous ne doutés pas de ma Reconnoissance mais vous pouvés être incertain du Resultat de vos bons soins et j’en suis affligée. Sachés donc au moins par Mr. Livingston que jai sauvé La pluspart de vos plans, que jai une petite Forest de chênes et de noyers, plus de Tulipiers que ne L esperois, et que vos Rosiers ou eglantiers se developpent en ce moment avec abondance.
                  Le cornus Florida que je sais être L’arbuste Favori de Mr. jefferson sera placé dans L’endroit de mon jardin ou je me Livre aux plus doux souvenirs. car je suis honnoreé de ses bontés et de mon attachement quand je me Retrace le temps le plus heureux de ma vie que ne fut pas celui de ma jeunesse.
                  Vous croiés bien, Monsieur, que jai appris avec joie La justice qui vous avoit eté Rendus. c’est une foiblesse dont on ne peut se defendre. on aime a voir porter aux grandes places les personnes qui en sont dignes et on s’etourdir sur le malheur qui les accompagne.
                  En Revenans sexagenaire depuis mon Retour dans ma patrie, j’ai Fondé mon Repos sur L’habitude de me considerer comme voyageuse plustót que comme habitante de cette terre dont la pluspart de mes amis ont disparu, et dont la societe est etrangere aux idées qui ont Rempli ma vie. Je sens quelle Finiroit asses doucement si je Laissois Mr. de La Fayette dans une situation paisible et honnorable. c’est vous dire que je L’aimerois pres de vous; mais trop de Risques, trop d’affreux Risques se presentent en traversent les mers.
                  Que diriés vous de moi si je le considerois avec sa famille comme L’empire Romain et si je vous Remettois ses interets de toute espece par le
                  ne quid detrimenti capiat Res Publica?
                  
                  Je crois ne pouvoir trop abreger une lettre d’un bien mince interêt dans la Foule de celles qui vous parviendront par Mr. Livingston. mais il me Reste a vous presenter L’hommage de Mr. de Tesse. daignés L’agréer avec L’assurance de L’attachement sincere Reconnoissant et profond que vous a conservé, Monsieur, votre tres humble et tres obeïssante servante.
                  
                     Noailles de Tessé
                     
                  
               